Exhibit 10.37



 

 [image_001.jpg]

CIT Group Inc.

Omnibus Incentive Plan

Restricted Stock Unit Director Award Agreement

 

“Date of Award”:

 

“Participant”:

“RSUs Granted:

 

This Director Award Agreement, effective as of the Date of Award set forth
above, sets forth the grant of Restricted Stock Units (“RSUs”) by CIT Group
Inc., a Delaware corporation (the “Company”), to the Participant named above,
pursuant to the provisions of the CIT Group Inc. 2016 Omnibus Incentive Plan
(the “Plan”). All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.

 

The parties hereto agree as follows:

(A)Grant of RSUs. The Company hereby grants to the Participant the number of
RSUs set forth above, subject to the terms and conditions of the Plan and this
Director Award Agreement. Each RSU represents the unsecured right to receive in
the future one Share or a cash payment equal to the Fair Market Value of one
Share. The Participant shall not be required to pay any additional consideration
for the issuance of the Shares or cash payment equal to the value of the Shares
upon settlement of the RSUs.

(B)Vesting and Settlement of RSUs. Subject to Sections (C) and (D) all RSUs
shall vest and settle in accordance with the provisions of this Section (B).

(1)One-third of the RSUs granted shall vest, on a cumulative basis, on [l];
provided, however, the RSUs shall be subject to earlier vesting in accordance
with Sections (C)(1) and (D) hereof. The date on which each RSU vests is
referred to as the “Vesting Date”.

(2)Each vested RSU shall be settled through the delivery of one share within
forty-five (45) days following the applicable Vesting Date (each a “Settlement
Date”) provided that any fractional Share shall vest and be settled on the last
Vesting Date and Settlement Date, respectively. Fractional Shares shall be
settled through a payment in cash equal to the Fair Market Value of the
applicable number of fractional Shares in respect of such RSUs on the applicable
Vesting Date or, in the case of settlement in accordance with Sections (C)(1) or
(D), as applicable, the date of the Participant’s death, Disability, Approved
Departure or the effective date of the Change of Control.

(3)Any Shares delivered to the Participant on the applicable Settlement Date (or
such earlier date determined in accordance with Sections (C)(1) or (D)) shall
not be subject to transfer restrictions and shall be fully paid, non-assessable
and registered in the Participant’s name.

(4)If, after the Date of Award and prior to the applicable Vesting Date,
dividends with respect to Shares are declared or paid by the Company, the
Participant shall be entitled to receive dividend equivalents in an amount,
without interest, equal to the cumulative dividends declared or paid on a Share,
if any, during such period multiplied by the number of unvested RSUs. The
dividend equivalents in respect of vested RSUs shall be paid in cash or Shares,
as applicable, on the Vesting Date. If the Participant’s membership on the Board
terminates prior to an applicable Vesting Date for any reason set forth in
Section (C)(1) of this Director Award Agreement or if a Change of Control
occurs, the Participant shall be entitled to receive all accrued and unpaid
dividend equivalents at the time the RSUs are settled in accordance with
Sections (C)(1) or (D), as applicable. If the Participant’s membership on the
Board terminates prior to an applicable Vesting Date for any reason set forth in
Section (C)(2), any accrued and unpaid dividend equivalents shall be forfeited.

(C)Termination of Membership on the Board.

(1)If, after the Date of Award and prior to an applicable Settlement Date, the
Participant’s membership on the Board terminates by reason of the Participant’s
death, Disability (defined below) or an Approved Departure (defined below), the
RSUs, to the extent unvested, shall vest immediately and shall settle through
the delivery of Shares and cash pursuant to Section (B)(2) within forty-five
(45) days following the termination. For the purposes of this Director Award
Agreement, “Disability” shall be defined as a physical or mental impairment
sufficient to make a Participant unable to perform the services required of a
member of the Board, as determined by the Committee. “Approved Departure” shall
be defined as a termination of the Participant’s membership on the Board,
including a resignation from the Board by the Participant or a Participant not
standing for re-election to the Board, provided that such termination is
approved in advance by the Board. Notwithstanding the foregoing, a termination
resulting from (i) the Participant’s willful and continued failure to
substantially perform his or her duties as a member of the Board, (ii) an

 

 

act of fraud or an intentional misrepresentation by the Participant or (iii) the
Participant’s commission of a felony, in each such case, as determined by the
Board in its sole discretion, shall not constitute an Approved Departure.

(2)If, prior to an applicable Vesting Date, the Participant’s membership on the
Board terminates for any reason other than as set forth in Section (C)(1), the
unvested RSUs shall be cancelled immediately and the Participant shall
immediately forfeit any rights to, and shall not be entitled to receive any
Shares or cash payments with respect to, the RSUs including, without limitation,
dividend equivalents pursuant to Section (B)(4).

(D)Change of Control. Notwithstanding any provision contained in the Plan or
this Director Award Agreement to the contrary, if, prior to an applicable
Vesting Date, a Change of Control occurs, the RSUs, to the extent unvested,
shall vest and settle immediately upon the effective date of the Change of
Control.

(E)Transferability. RSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.

(F)Incorporation of Plan. The Plan provides a complete description of the terms
and conditions governing all Awards granted thereunder and is incorporated into
this Director Award Agreement by reference. This Director Award Agreement and
the rights of the Participant hereunder are subject to the terms and conditions
of the Plan, as amended from time to time, and to such rules and regulations as
the Committee may adopt under the Plan. If there is any inconsistency between
the terms of this Director Award Agreement and the terms of the Plan, the Plan’s
terms shall supersede and replace the conflicting terms of this Director Award
Agreement.

(G)No Rights as a Stockholder. A Participant will have no rights as a
stockholder with respect to Shares covered by this Director Award Agreement
(including voting rights) until the date the Participant or his nominee becomes
the holder of record of such shares on an applicable Settlement Date.

(H)Miscellaneous

(1)It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Director Award Agreement, all of which shall
be binding upon the Participant.

(2)The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this
Director Award Agreement at any time; provided, however, that, except as
provided herein, no termination, amendment, modification or suspension shall
materially and adversely alter or impair the rights of the Participant under
this Director Award Agreement, without the Participant’s written consent.

(3)If any provision of the Plan or the Director Award Agreement would, in the
reasonable good faith judgment of the Committee, result or likely result in the
imposition on the Participant, a beneficiary or any other person of a penalty
tax under Section 409A of the Code and the regulations and guidance promulgated
thereunder (“Section 409A”), the Committee may modify the terms of the Plan or
the Director Award Agreement, without the consent of the Participant,
beneficiary or such other person, in the manner that the Committee may
reasonably and in good faith determine to be necessary or advisable to avoid the
imposition of such penalty tax. Notwithstanding anything to the contrary in the
Plan or the Director Award Agreement, to the extent that the Participant is a
“Specified Employee” (within the meaning of the Committee’s established
methodology for determining “Specified Employees” for purposes of Section 409A),
payment or distribution of any amounts with respect to the RSUs that are subject
to Section 409A will be made as soon as practicable following the first business
day of the seventh month following the Participant’s Separation from Service
from the Company Group or, if earlier, the date of the Participant’s death.

(4)Delivery of the Shares underlying the RSUs or payment in cash, as applicable,
upon settlement is subject to the Participant satisfying all applicable federal,
state, local and foreign taxes. The Company shall have the power and the right
to (i) deduct or withhold from all amounts payable to the Participant pursuant
to the RSUs or otherwise, or (ii) require the Participant to remit to the
Company, an amount sufficient to satisfy any applicable taxes required by law.
Further, the Company may permit or require the Participant to satisfy, in whole
or in part, the tax obligations by withholding Shares that would otherwise be
received upon settlement of the RSUs.

(5)This Director Award Agreement shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Director Award
Agreement.

(6)Nothing in the Plan or this Director Award Agreement should be construed as
providing the Participant with financial, tax, legal or other advice with
respect to the RSUs. The Company recommends that the Participant consult with
his or her financial, tax, legal and other advisors to provide advice in
connection with the RSUs.

2

 

(7)All obligations of the Company under the Plan and this Director Award
Agreement, with respect to the Awards, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

(8)To the extent not preempted by federal law, this Director Award Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware.

(I)Acceptance of Award. Acceptance of this Award requires no action on the part
of the Participant and the Participant will be deemed to have agreed to all
terms and conditions hereof. If the Participant desires to refuse the Award, the
Participant must notify the Company in writing. Such notification should be sent
to CIT Group Inc., Human Resources Department, 1 CIT Drive, Livingston, New
Jersey 07039, no later than thirty (30) days after receipt of this Director
Award Agreement.

 

IN WITNESS WHEREOF, this Director Award Agreement has been executed by the
Company by one of its duly authorized officers as of the Date of Award.

CIT Group Inc.

 

 



3

 

 

